PROVOSTY, J.
The accused was indicted for violation of Act No. 25, p. 80, of 1914, requiring manufactories employing 10 or more persons to pay them in full every 2 weeks, and making it a misdemeanor to fail to do so, punishable by a fine of not more than $250, or imprisonment for not less than 10 nor more than 60 days, or both.
tie filed a motion to quash the indictment, on the ground that the act was violative of the Fourteenth Amendment of the Constitution of the United States and of articles 1, 2,15, and 48 of the Constitution of Louisiana, in that:
“It is class legislation, in that it does not apply to all manufacturers of the same class engaged in the same line of business and manufacturing the same kind of material, but that it exempts certain manufacturers who are engaged in the same line of business and produce the same material, as the defendant in this case, who employ less than 10 employes.”
*397In support of that contention the decision of this court in State v. Barba, 132 La. 768, 61 South. 784, 45 L. R. A. (N. S.) 546, Ann. Cas. 1914D, 126, is cited, in which the court found that:
“A classification based merely on the circumstance of clay and night work in some factories, and day or night work in others, not affecting- the hours of labor, rests on an arbitrary distinction, which' cannot be recognized as warranting legislative interference with the liberty of contract.”
The motion was sustained, and the state has appealed.
[1, 2] Oases of this kind must be determined on their own facts. Whatever legislation is called for by the public welfare is within the scope of the legislative power. Whether in any given case the general welfare calls for the particular legislation is a question primarily for the Legislature; and upon which the courts can undertake to override the legislative decision only where, after every allowance made, no sufficient ' basis for it can be found. Where a classification has been made, the court cannot undertake to pronounce it not to be founded upon any real distinction, unless this manifestly appears.
If the Legislature in its wisdom has concluded that the public welfare requires the providing of stringent rules for compelling prompt payment in large labor centers, and that these rules, no matter what they might be, would be unavailing if left to be enforced at the suit of the employes themselves, and that therefore, if they are to be effective, the state must herself enforce them through the machinery of her criminal courts — we do not see that the courts are at liberty to pronounce the legislation unnecessary or uncalled for. And if, in undertaking to declare how large the aggregation of employes should be in order that the law should have application, the Legislature has fixed the number at 10, we do not see that this nécessarily imports an unjustifiable classification. In such a case, the line has to be drawn somewhere, and it is not for this court to say that if it had been drawn at 100, or at 50, or at 20, it would have been justifiable, whereas at 10 it is not so. This is exemplified by the Constitution itself, which, in granting exemption from taxation to manufactories, fixes the number of employés at not less than 5, article 230. It might be asked, why 5, and not 4; just as accused asks in this case, why 10, and not 9? The answer is that the line must be drawn somewhere, and that the Legislature has drawn it at the number at which it. thought the public welfare becomes involved.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be and is hereby set aside, the motion to quash is overruled, and the case remanded to be proceeded with according to law; and that the defendant pay the costs of this appeal.